Dear Mr. Brinkley:
Your opinion request to the Attorney General has been referred to me for research and response.  The request presents a dual office holding question as follows:
           May an elected municipal city council member simultaneously serve in a full-time unclassified state position?
The state position is an assistant to a Public Service Commission member and is a full-time job.
This combination of offices is prohibited under Louisiana's dual office holding law.  The applicable provision states in pertinent part as follows:
LSA-R.S. 42:63(D)
           "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office."
The first sentence in D above prohibits local elected official from holding a full-time appointed state office.  The second sentence prohibits such a person from holding employment in the state government.  Therefore, as long as the state position is full-time, whether it be defined as an appointive position or as employment, it is prohibited.
We hope the foregoing, has been helpful to your inquiry, and remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR/lbw 0096e